Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
2.		Applicant’s after final amendment dated 1/14/2022 along with the AFCP 2.0 request, are considered and entered into record. Claims 1 and 5 are amended. Claim 4 is cancelled. Claims 1, 5-6, and 8-15 are currently pending. 
3.		Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 July 2017.
4.		Claims 1, 5-6 and 8, drawn to a method for continuously maintaining growth of a motor neuron progenitor cell in culture, are directed to the elected invention.

Election/Restrictions
5. 		This application is in condition for allowance except for the presence of claims 9-15 directed to Inventions II and III (see Office Action dated 6/1/2017, page 2), non-elected without traverse in the reply filed on 7/20/2017. Accordingly, claims 9-15 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
6. 		Upon consideration of appropriate amendment of claim 1 and removal of trademark names, the rejection under 35 USC 112(b) is withdrawn.
7.		Upon consideration of appropriate amendment of claim 1 and Applicant’s persuasive arguments pointing to support on pages 13 and 14 of the specification (see page 6 of the Remarks), the rejection under 35 USC 112(a), written description for new matter is withdrawn.


 9.		Based upon appropriate amendment as stated above, the specification is enabled for the invention. Relevant prior art literature does not teach or suggest the culture method as instantly claimed. The claims are directed to patent eligible subject matter under 35 USC 101. All claims meet 35 U.S.C. 112(b) requirements because the claims point out and distinctly claim the invention. 

10. 		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
11.		Claims 1, 5-6 and 8 are allowable.

Advisory information
12.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571) 272-9037.  The examiner can normally be reached on Monday through Friday, 9:00 a.m. to 5:00 p.m.
13.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
		
/A. D./
Examiner, Art Unit 1649
9 February 2022


/GREGORY S EMCH/
Primary Examiner, Art Unit 1699